DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 defines computer-readable storage medium embodying functional descriptive material.  However, the claim does not define a non-transitory computer readable memory/medium, and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al., US 10,216,469.
Regarding claim 1, a projection method, applicable to projection device, comprising:
a) acquiring a sound signal sent by a user (detect a first voice from one of a plurality of microphones… and detect a second voice from one of a plurality of microphones, 1010, Fig.10; claim 1, col. 30);
b) performing locating to determine a positional relationship between the user and the
projection device according to the sound signal sent by the user (determining the user’s orientation based on the result of comparison between detection time, 1030, Fig.10; claim 1).
c) determining a projected image orientation meeting viewing requirements of the
user according to the positional relationship between the user and the projection device (determining the user’s orientation; claim 1).
d) projecting an image to be projected onto a projection plane according to the
projected image orientation (determining display to be driven among plurality of displays based on user’s location 520, Fig.5; and display screen on display to be driven, 530, Fig.5; See also 710-730, Fig. 7).

Considering claim 7, a projection device, comprising: 
a projection module (projector 266, Fig2);
a microphone array (a plurality of microphones, 288, Fig.2; 1010, Fig.10; claim1, pg. 30);
a memory (memory 230, fig.2) , and
a processor  (processor 210, fig.2);
wherein: the microphone array is configured to acquire a sound signal sent by a user ((detect a first voice from one of a plurality of microphones… and detect a second voice from one of a plurality of microphones, 1010, Fig.10; claim1, pg. 30);

projection device according to the sound signal sent by the user, and output the
positional relationship to the processor (determining the user’s orientation based on the result of comparison between detection time, 1030, Fig.10; claim 1); 
the memory is configured to store a computer program (memory 230, fig.2); and
the processor (processor 210, fig.2) is coupled to the memory and the microphone array, and configured to execute the computer program (memory including a software program; column 4, lines 30-37) to: determine a projected image orientation meeting viewing requirements of the user according to the positional relationship, output by the microphone array, between the user and the projection device (determining the user’s orientation based on the result of comparison between detection time, 1030, Fig.10; claim 1); and
control the projection module to project an image to be projected onto a projection plane according to the projected image orientation (determining display to be driven among plurality of displays based on user’s location 520, Fig.5; and display screen on display to be driven, 530, Fig.5; See also 710-730, Fig. 7). 

 As to claim 15, see the rejection of claims 1 and 7.
 

Claims 1, 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuda et al., US 2015/0237293 A1.
Regarding claim 1, a projection method, applicable to projection device, comprising:
a) acquiring a sound signal sent by a user (receiving sound signal representing sounds originated from a viewer, Abstract).
b) performing locating to determine a positional relationship between the user and the
projection device according to the sound signal sent by the user (distance information indicating a distance of the viewer relative to the projector using the sound signal, Abstract.  Fig. 1 illustrates the positional relationship between a digital signage provided by the multi-projection system, and viewer; paras. 0008, 0034. The location determiner 313 determines the positional relationship between the projector 2 and the sound source (human, that is, viewer)…Para. 0051). 
c) determining a projected image orientation meeting viewing requirements of the
user according to the positional relationship between the user and the projection device (determine a layout of a projection image to be displayed (Abstract). The location determiner 313 transmits the location information indicating the positional relationship of the sound source to each projector 2, to the output image determiner 322 of the image signal controller 32. Para. 0051; the determiner 322 changes such as a projector or a layout of the projection image according to the positional relationship indicating a distance and a direction (angle) of the viewer with respect to the projector 2; para. 0058).
d) projecting an image to be projected onto a projection plane according to the
projected image orientation ( generate layout of projection image S105, control output timing S106, and projection image S107, Fig.5).

Considering claim 7, a projection device, comprising: 
a projection module (image projection unit 21, Fig2);
a microphone array (a plurality of microphones 22, Fig.2);
a memory (image data storage 323, Fig.2) , and
a processor  (processor 324, Fig.2);
wherein: the microphone array is configured to acquire a sound signal sent by a user (receiving sound signal representing sounds originated from a viewer, Abstract);
perform locating to determine a positional relationship between the user and the
projection device according to the sound signal sent by the user, and output the
positional relationship to the processor (distance information indicating a distance of the viewer relative to the projector using the sound signal, Abstract.  Fig. 1 illustrates the positional relationship between a digital signage provided by the multi-projection system, and viewer; paras. 0008, 0034. The location determiner 313 determines the positional relationship between the projector 2 and the sound source (human, that is, viewer)…Para. 0051). 
the memory is configured to store a computer program (image data storage 323, fig.2); and the processor (processor 324, Fig.2) is coupled to the memory and the microphone array, and configured to execute the computer program (implemented in software, para.0148) to: determine a projected image orientation meeting viewing requirements of the user according to the positional relationship, output by the microphone array, between the user and the projection device (determine a layout of a projection image to be displayed (Abstract). The location determiner 313 transmits the location information indicating the positional relationship of the sound source to each projector 2, to the output image determiner 322 of the image signal controller 32. Para. 0051; the determiner 322 changes such as a projector or a layout of the projection image according to the positional relationship indicating a distance and a direction (angle) of the viewer with respect to the projector 2; para. 0058); and
control the projection module to project an image to be projected onto a projection plane according to the projected image orientation (generate layout of projection image S105, control output timing S106, and projection image S107, Fig.5).

As to claim 15, see the rejection of claims 1 and 7.

Allowable Subject Matter
Claims 2-6, 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wang et al. US 20140298246 A1 automatic display partitioning based on user number and orientation. 
Sugihara et al. US 20190026589 A1 discloses information process comprising object recognition unit that can estimate or recognize a relative positional relationship between the imaging unit and the object captured in the image (para.0090).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
August 20, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422